Name: Council Regulation (EEC) No 1412/88 of 17 May 1988 extending for the third time the 1987/88 marketing year in the milk and beef and veal sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5 . 88 Official Journal of the European Communities No L 130/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1412/88 of 17 May 1988 extending for the third time the 1987/88 marketing year in the milk and beef and veal sectors forthcoming marketing year, which will involve delay in the fixing of those prices ; whereas the 1987/88 marketing year must therefore be extended in the milk and beef and veal sectors to 30 June and 3 July 1988 respectively, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 3905/87 (4), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1060/88 (5) extends the 1987/88 marketing year in the milk and beef and veal sectors to 31 May and 5 June 1988 respectively ; Whereas it has proved necessary to reconsider all the problems related to the fixing of prices for the Article 1 1 . The 1987/88 milk year shall end on 30 June 1988 and the 1988/89 milk year shall begin on 1 July 1988 . 2. The 1987/88 marketing year for beef and veal shall end on 3 July 1988 and the 1988/89 marketing year shall begin on 4 July 1988 . Article 2 This Regulation shall enter into force on 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ¢ Done at Brussels, 17 May 1988 . For the Council The President I. KIECHLE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 110, 29 . 4 . 1988 , p. 27 . 3) OJ No L 148 , 28 . 6 . 1968 , p. 24. (4) OJ No L 370, 30 . 12 . 1987, p . 7 . (s OJ No L 104, 23 . 4. 1988 , p . 5 .